Title: From George Washington to Henry Knox, 19 March 1782
From: Washington, George
To: Knox, Henry,Morris, Gouverneur


                        
                            Gentlemen
                            Philada 19th March 1782.
                        
                        Your favor of the 16th reached me last Evening. I do not see that any alteration is necessary in your
                            instructions relating to Mr Laurens—From what we yet know, he is not at liberty to leave England and therefore as much a
                            prisoner in fact as before the extension of his limits. I am with great Regard Gentn Yr most obt servt

                    